      Case 5:20-cv-00503-OLG-ESC Document 68 Filed 12/02/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JOSE ORTIZ, INDIVIDUALLY AND ON                 §
BEHALF OF ALL OTHERS SIMILARLY                  §
SITUATED;                                       §               SA-20-CV-00503-OLG
                                                §
                  Plaintiff,                    §
                                                §
vs.                                             §
                                                §
TRINIDAD DRILLING, LLC,                         §
TRINIDAD DRILLING, L.P.,                        §
                                                §
                  Defendants.                   §


                                            ORDER

       Before the Court is the above-styled collective action arising under the Fair Labor

Standards Act, 29 U.S.C. § 216(b) (“FLSA”), which was referred to the undesigned for all

pretrial proceedings [#29]. This Order addresses a dispute between the parties regarding which

members of the certified class are entitled to notice of this lawsuit as part of the conditional

certification process. Defendants contend that a subset of class members executed arbitration

agreements requiring them to arbitrate their overtime claims, and, therefore, this Court is

prohibited from authorizing notice to these individuals under the Fifth Circuit’s recent decision

in In re JPMorgan Chase & Co., 916 F.3d 494, 501 (5th Cir. 2019). For the reasons that follow,

the Court finds that the redacted arbitration agreements produced by Defendants govern the

representative collective claims before the Court. Therefore, any class member who signed such

an agreement is not entitled to receive notice of this lawsuit, and Defendants may withhold the

names and contact information of these class members from Plaintiff.




                                               1
       Case 5:20-cv-00503-OLG-ESC Document 68 Filed 12/02/20 Page 2 of 9




                                    I. Procedural Background

        By this lawsuit, Plaintiff Jose Ortiz seeks overtime compensation under the FLSA, on

behalf of himself and all others similarly situated. The only remaining Defendants in this case

are Trinidad Drilling, LLC and Trinidad Drilling LP.           On September 14, 2020, the Court

conditionally certified a class of “all rig managers employed by [Defendants] anywhere in Texas,

at any time from September 14, 2017 through the final disposition of this matter, and were paid a

day rate but no overtime.” The Court ordered the parties to confer regarding the substance and

method of notice to the class and tolled the statute of limitations for all potential opt-in Plaintiffs.

The parties filed briefs on notice [#50, #51], as well as responses to the briefs [#54, #56], and the

Court held a telephonic hearing on October 22, 2020 to address the parties’ disputes, at which all

parties appeared through counsel. After the hearing on the outstanding notice issues, the Court

issued an Order dated October 28, 2020 [#60], resolving the majority of the parties’ disputes and

providing the parties with a copy of the Court-approved notice form for the purpose of issuing

notice in this case.

        One final issue remains. At the Court’s hearing, Defendants informed the Court that they

believe there are between 50 and 65 rig managers of the 123 class members who signed binding

arbitration agreements covering the FLSA claims at issue in this suit. Defendants therefore

contend that these rig managers should not receive notice of this collective action per the Fifth

Circuit’s decision in JPMorgan, which held that a district court abused its discretion by ordering

notice to employees who had signed valid arbitration agreements, as these individuals were not

potential participants in the FLSA collective action. See 916 F.3d at 501.

        At the hearing, Defendants asked the Court for additional time to identify the class

members who signed these agreements, which the Court granted. The Court’s post-hearing



                                                   2
      Case 5:20-cv-00503-OLG-ESC Document 68 Filed 12/02/20 Page 3 of 9




Order directed Defendants to provide Plaintiff with all arbitration agreements signed by members

of the certified class on or before October 30, 2020 and permitted Defendants to redact the

names of the class members on the arbitration agreements to protect the employees’ identities.

As to all other class members, the Court ordered Defendants to provide Plaintiff with the contact

information (name, address, phone number, and email address) by that same date. The Court

directed Plaintiff to respond with any objections to the validity and enforceability of the

agreements on or before November 6, 2020.

       Defendants filed a Notice of Compliance with the Court on October 30, 2020, indicating

they had served redacted copies of 60 arbitration agreements and the list of remaining putative

class members on Plaintiff’s counsel via email.           Plaintiff timely filed objections to the

agreements [#63] on November 6, 2020.          Plaintiff raises two objections to the arbitration

agreements: (1) Plaintiff objects to the redaction of the names and signatures of the employees

executing the produced arbitration agreements, arguing that Plaintiff has no means to verify

whether the agreements were actually signed by class members; and (2) Plaintiff objects to

Defendants’ assertion that the arbitration agreements govern the collective FLSA claims in this

case. Defendants filed a response to Plaintiff’s objections [#64]. The parties’ dispute is ripe for

the Court’s review.

                                           II. Analysis

       The Fifth Circuit held in JPMorgan that it is error for a district court to order notice of an

FLSA collective action to an employee who has agreed to arbitrate the FLSA claims at issue and

waived the right to participate in a collective action. JPMorgan Chase & Co., 916 F.3d at 502–

03. In reaching this holding, the Court provided some guidance to lower courts faced with




                                                 3
       Case 5:20-cv-00503-OLG-ESC Document 68 Filed 12/02/20 Page 4 of 9




arguments regarding arbitration agreements at the conditional certification stage of FLSA

litigation:

              [I]f there is a genuine dispute as to the existence or validity of an
              arbitration agreement, an employer that seeks to avoid a collective action,
              as to a particular employee, has the burden so show, by a preponderance
              of the evidence, the existence of a valid arbitration agreement for that
              employee. The court should permit submission of additional evidence,
              carefully limited to the disputed facts, at the conditional-certification
              stage. Where a preponderance of the evidence shows that the employee
              has entered into a valid arbitration agreement, it is error for a district court
              to order notice to be sent to that employee as part of any sort of
              certification.

Id. “Nevertheless, notice to a putative class member is permitted if ‘nothing in the [arbitration]

agreement would prohibit that employee from participating in the collective action.’” In re

Spiros Partners, Ltd., 816 Fed. App’x 985, 987 (5th Cir. 2020) (quoting JPMorgan Chase &

Co., 916 F.3d at 501).

        Defendants have attached to their briefing a sampling of redacted arbitration agreements

they assert were signed by members of the certified class. (See Arbitration Agreements [#50-1]

at 5–18, [#56-1] at 2–3, [#56-2] at 2–11.) These Agreements are all entitled “Agreement to

Arbitrate All Claims and Waive Class and Representative Actions” and are entered into between

an employee (whom Defendants represent would fall within the class definition) and Ensign

United States Drilling (S.W.), Inc. (an original Defendant in this lawsuit). (See id.) The

agreements contain broad language regarding the scope of the arbitration agreement, which

applies to “[a]ll claims and disputes between the Parties”:

              (2) Scope. The scope of this Agreement is intended to be interpreted as
              broadly and inclusively as applicable state and federal law permit. It
              includes, but is not limited to all claims and disputes: (a) arising out of or
              relating to any aspect of the employment relationship between the Parties,
              whether based in contract, tort, statute, fraud, misrepresentation, or any
              other legal theory . . . .



                                                     4
        Case 5:20-cv-00503-OLG-ESC Document 68 Filed 12/02/20 Page 5 of 9




(See, e.g., Arbitration Agreement [#56-2] at 2.) The Agreements devote three paragraphs to

addressing class and representative actions.         Paragraph 6 limits the arbitrator to issuing

declaratory and injunctive relief only in favor of an individual party and prohibits the

consolidation of more than one person’s claims before the arbitrator:

           (6) Individual Relief. The arbitrator may award declaratory or injunctive
           relief only in favor of the individual party seeking such relief and only to
           the extent necessary to provide relief warranted by that party’s individual
           claim. Further, unless both Employee and Company agree otherwise in
           writing, the arbitrator may not consolidate more than one person’s claims,
           and may not otherwise preside over any form of class or representative
           proceeding.

(Id. at 3.) Paragraph 7 is a class action waiver, which provides:

           (7) Waiver of Class Actions. Employee and Company expressly intend
           and agree that the provisions of paragraph (6) apply to, and preclude the
           bringing of any claim in which Employee or Company purports to
           represent the interests of any other person in a class action. Employee and
           Company expressly and knowingly waive the right to bring or participate
           in any class action.

(Id.) Paragraph 8 contains identical language and waives the employee’s right to bring or

participate in any representative action:

           (8) Waiver of Representative Actions. Employee and Company
           expressly intend and agree that the provisions of paragraph (6) apply to,
           and preclude the bringing of any claim in which Employee or Company
           purports to represent the interests of any other person in a representative
           action. Employee and Company expressly and knowingly waive the right
           to bring or participate in any representative action.

(Id.)

        Plaintiff does not genuinely dispute the existence or validity of the arbitration

agreements. Plaintiff’s sole argument regarding the validity of the agreements is that he cannot

verify whether the putative class members actually signed the agreements due to the redaction of

employee names and signatures. Yet Plaintiff does not suggest that the signatures are not valid



                                                 5
       Case 5:20-cv-00503-OLG-ESC Document 68 Filed 12/02/20 Page 6 of 9




or that there is any other defect regarding contract formation. And to the extent that Plaintiffs are

implying Defendants are misleading the Court and Plaintiffs by providing copies of agreements

that purport to redact signatures but in fact are unsigned, that constitutes an allegation of

unethical, sanctionable conduct that requires support and should not be levied on mere

supposition.

        Neither does Plaintiff argue that the arbitration agreements produced by Defendants do

not govern the employment relationship between the parties.1 Plaintiff does not argue that the

arbitration agreements do not cover the substance of the FLSA overtime claims giving rise to this

action. Plaintiff’s sole substantive challenge to the agreements is that they do not apply to this

case because they do not contain an express prohibition of or waiver of the right to participate in

a collective, versus a class or representative, action. Plaintiff directs the Court to a recent district

court case out of the Southern District in support of his argument. See Kibodeaux v. A&D

Interests, Inc., No. 3:20-cv-0008, 2020 WL 6292551, at *3 (S.D. Tex. Oct. 27, 2020).

        In Kibodeaux, the district court concluded that the arbitration agreement’s class action

waiver, which did not reference collective or representative actions, was not an absolute

prohibition on the employee’s participation in the FLSA collective action before the court,

despite the fact that the agreement covered “any controversy or claim.” Id. at *4. In doing so,

the court relied on the statement in JPMorgan that suggests there may be limited circumstances

in which a putative class member who signed an arbitration agreement may still receive notice of

a collective action where “nothing in the [arbitration] agreement would prohibit that employee



        1
           Plaintiff previously suggested that Defendants might not be able to enforce the
arbitration agreements because they were executed between employees and Ensign, “an
unrelated non-party to this litigation.” (See Reply [#56] at 2.) But Plaintiff did not include any
objection to the enforceability of the arbitration agreements by Defendants in his objections to
the agreements produced by Defendants.
                                                   6
        Case 5:20-cv-00503-OLG-ESC Document 68 Filed 12/02/20 Page 7 of 9




from participating in the collective action.” Id. (quoting JPMorgan Chase & Co., 916 F.3d at

502).   The court noted that an opt-in collective action under the FLSA is “fundamentally

different” from an opt-out class action under Rule 23. Id. (internal quotation and citation

omitted). Construing the term “class action” in the agreement at issue to mean only Rule 23

class actions, the court held that an agreement to forego participation in a class action did not

waive the right to participate in a FLSA collective action. Id.

        To state the obvious, the decision in Kibodeaux is not binding on this Court. Moreover,

the court’s construction of “class action,” an undefined term in the agreement, to mean only and

specifically Rule 23 class actions is questionable. To be sure, there are important differences

between Rule 23 class actions and FLSA collective actions, but advocates and courts often use

the terms “class” in the context of FLSA collective actions.

        In any event, the agreements in this case are distinguishable and compel a different

interpretation, as the Kibodeaux court did not interpret an arbitration agreement that contained a

waiver of “representative actions,” as does the contract here.         A collective action is a

representative action and proceeds as such throughout discovery if certified. See, e.g., Yair

Granados v. Hinojosa, 219 F. Supp. 3d 582, 584–85 (W.D. Tex. 2016) (referring repeatedly to

FLSA collective actions as “representative actions”). Plaintiff has not provided the Court with

any cogent argument for concluding that the arbitration agreements at issue, which broadly cover

“all claims and disputes” arising out of the employment relationship between the parties and

which prohibit all class and representative actions nonetheless exempts the collective claims

raised here. Plaintiff’s argument runs counter to the strong presumption in favor of arbitration.

See AT&T Techs., Inc. v. Comm’ns Workers of Am., 475 U.S. 643, 650 (1986) (“[W]here the

contract contains an arbitration clause, there is a presumption of arbitrability in the sense that



                                                 7
      Case 5:20-cv-00503-OLG-ESC Document 68 Filed 12/02/20 Page 8 of 9




[a]n order to arbitrate the particular grievance should not be denied unless it may be said with

positive assurance that the arbitration clause is not susceptible of an interpretation that covers the

asserted dispute.”) (internal citation and quotation omitted)).

       It is Defendants’ burden to produce valid and enforceable arbitration agreements

executed by putative class members in order to withhold notice to these individuals.               See

JPMorgan Chase & Co., 916 F.3d at 502–03. Defendants have done so. In light of the broad

language in the arbitration agreements produced by Defendants, and the clear class and

representative action waivers contained in the agreements, Plaintiff cannot credibly argue that

“nothing . . . would prohibit [the employees executing the agreements] from participating in the

collective action.”    See id. at 501.     Defendants have therefore satisfied their burden to

demonstrate that a subset of employees signed valid arbitration agreements governing the FLSA

claims asserted in this FLSA collective action. Defendants may withhold the names and contact

information of those rig managers who signed arbitration agreements identical to those provided

to the Court.

       Finally, the Court rejects Plaintiff’s argument that he should be afforded the opportunity

to contact those individuals identified by Defendants as having signed arbitration agreements for

the purpose of investigating the viability of the agreements at issue. Plaintiff is not entitled to the

contact information of the employees who are not entitled to notice of this lawsuit because they

have signed arbitration agreements, just as he would not be entitled to review the names of

employees who fall outside the class definition in other respects. The Fifth Circuit has stated

explicitly that the Court does not even have discretion to order employers to provide the contact

information of the employees who have signed arbitration agreements waiving the right to

participate in collective actions. See id. at 504 n.23. And the panel emphasized that although



                                                  8
      Case 5:20-cv-00503-OLG-ESC Document 68 Filed 12/02/20 Page 9 of 9




district courts have discretion in issuing notice, they must avoid alerting those who do not have

the right to participate in the lawsuit of their potential FLSA claims, even if they may be

arbitrable, because doing so “merely stirs up litigation.” Id. at 502 (citing Hoffmann-LaRoche,

Inc. v. Sperling, 493 U.S. 165, 174 (1989)). Mindful of the balance this Court must strike,

Plaintiff’s argument that he should be entitled to the names and contact information of

employees who do not have the right to participate in this lawsuit is rejected.

       IT IS THEREFORE ORDERED that Plaintiff’s objections to the validity and

enforceability of the arbitration agreements produced by Defendants are OVERRULED.

       SIGNED this 2nd day of December, 2020.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 9
